DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
 
Response to Amendment
Applicant’s arguments and amendments, filed 9/20/2020, with respect to the rejection of claims 1-3, 5-18, 21, 22, 24, 25under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s arguments and amendments with respect to claims 19 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 1-3, 5-18, 21, 22, and 25 are allowed.
Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0258876 A1 to Baker et al (hereinafter “Baker”).
For claim 19, Baker discloses an article of footwear comprising: 
an upper (upper 102) including an exterior surface, a lateral side, and a medial side (see outlined upper in fig. 4 comprising an exterior surface, lateral side and medial side); 
a sole assembly (sole 104) joined with the upper (paras 0075-0077), the sole assembly comprising: 
a base defining a foot-shaped perimeter (the foot facing surface of sole 104, as shown in annotated fig. 4 below); 


    PNG
    media_image1.png
    810
    753
    media_image1.png
    Greyscale

a foxing band extending upward from the base to define a foot cradle (raised outer periphery “foxing band elements” of sole 104, as shown in annotated fig. 4 above), the foxing band overlapping the exterior surface of the upper and securing a joint where the upper and sole assembly meet (see fig. 3 wherein the raised periphery of the sole 104 creates an overlap at a joint where the sole meets at upper at the periphery of the upward foot facing surface).
Baker does not specifically disclose: 
the foxing band encircling at least 60% of the foot-shaped perimeter and terminating at an upper rim disposed a first distance of at least 1/4 inch from the base. 
However, Baker does teach that the sole 104 is adhered to upper 102 around the periphery of upper 102 (para 0077) except the areas where the cable connectors (157, 159, the foxing band encircling at least 60% of the foot-shaped perimeter and terminating at an upper rim disposed a first distance of at least 1/4 inch from the base, for purposes of allowing the fastening system 130 to properly tighten the wearer’s foot as intended (see para 0055).  
Baker continues to teach: the foxing band defining a medial strap channel and a lateral strap channel (notches and openings 166, 168, 170, 172, 178, 180, 182, 184; paras 0077-0079);
a strap (fastening system 130 comprising at least cable 132, pull tab 131, and connecting portions 141 and 143) slidably disposed in the lateral strap channel and the medial strap channel, the strap extending under the base of the sole assembly and over the exterior surface of the upper, and transitioning from the lateral side to the medial side of the upper (see paras 0078-0080; and figs. 10-14); 
wherein the strap is free-floating relative to at least a portion of the exterior surface (see fig. 3 wherein pull tab 131 of fastening system 131 is free-floating relative to a least a portion of the exterior surface of the upper 102).

For claim 23, Baker does teach the article of footwear of claim 19, wherein the foxing band comprises a foxing-like band (as explained in the discussion for claim 19 above, the labeled “raised foxing band elements” is a portion extending upward from the base and overlaps the peripheral area where the lower part of the upper is joined to the upward foot facing surface of the base on the sole). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732      
                                                                                                                                                                                                  
/SHARON M PRANGE/Primary Examiner, Art Unit 3732